Name: Commission Regulation (EC) No 2409/2000 of 30 October 2000 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  European Union law;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R2409Commission Regulation (EC) No 2409/2000 of 30 October 2000 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 278 , 31/10/2000 P. 0003 - 0004Commission Regulation (EC) No 2409/2000of 30 October 2000amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 33 thereof,Whereas:(1) Article 2(2) of Commission Regulation (EC) No 1623/2000(2) lays down that operators subject to compulsory distillation measures may only benefit from the measures provided for in that Regulation if they have fulfilled their obligations. Those provisions should be supplemented for the 2000/01 wine year with a reference to the same compulsory distillation measures to be carried out during the previous wine year under Council Regulation (EEC) No 822/87(3), as last amended by Regulation (EC) No 1677/1999(4).(2) Article 55(2) of Regulation (EC) No 1623/2000 allows France to vary the buying-in price for wine under the distillation measure provided for in Article 28 of Regulation (EC) No 1493/1999. In order to cancel out the economic impact of this on distillers, an equal adjustment should be made to distillation aid. Such a provision should therefore be inserted in the Articles fixing the level of aid.(3) A tolerance should be laid down for the volumes delivered for compulsory distillation under Articles 27 and 28 of Regulation (EC) No 1493/1999. In Regulation (EC) No 1623/2000, a tolerance is laid down only in Article 48 for the distillation of by-products of wine-making. That same provision should be inserted in Article 56 for the distillation of wine from dual-purpose grapes.(4) Article 57 of Regulation (EC) No 1623/2000 lays down special rules for the product of direct distillation of wines obtained from grapes of varieties classified for the same administrative unit as both wine-grape varieties and varieties intended for the production of wine spirits. The purpose of those rules is to prevent the production of spirits from wine subject to a compulsory or voluntary distillation measure. The provision was inserted by error in Section II of Chapter I, which refers only to one compulsory distillation measure. The Article concerned should therefore be moved to Chapter III on common provisions applicable to distillation measures.(5) The deadline laid down in Article 63(5) of Regulation (EC) No 1623/2000 for Member States to notify the total volume of contracts approved for distillation under Article 29 of Regulation (EC) No 1493/1999 is too short and cannot always be met. That deadline should therefore be changed.(6) It is no longer compulsory to indicate the actual alcoholic strength in contracts for delivery for distillation. However, Article 65 of Regulation (EC) No 1623/2000 should lay down a tolerance for that alcoholic strength where Member States lay down that it must be indicated.(7) These amendments must apply from the date of entry into force of Regulation (EC) No 1623/2000.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1623/2000 is amended as follows:1. In Article 2(2), the following subparagraph is added:"For the 2000/01 wine year, the obligations referred to in the first subparagraph shall be those laid down in Articles 35 and 36 of Regulation (EEC) No 822/87."2. In Article 56, the following subparagraphs are added:"Where the buying-in price is varied as provided for in Article 55(2), the aid referred to in the first subparagraph shall be varied in the same manner.No aid shall be due for quantities of wine delivered for distillation exceeding the producer's obligation as provided for in Article 52 of this Regulation by more than 2 %."3. Article 57 is deleted.4. In Article 63(5), the final sentence is replaced by the following:"Member States shall notify the Commission of the total volume of contracts approved at the time of the first notification in accordance with paragraph 4 following that approval."5. In Article 65(10), the following subparagraph is added:"Where the actual alcoholic strength by volume is indicated in the contract, a discrepancy of 1 % vol shall be permitted between the strength indicated and that determined when the check is carried out."6. The following Article 65a is added:"Article 65aRequirements for alcohol obtained by the distillation of certain winesOnly a product with an alcoholic strength of 92 % vol or more may be obtained by the direct distillation of wines obtained from grapes of varieties classified for the same administrative unit as both wine-grape varieties and varieties intended for the production of wine spirits."7. In Article 69(3), the following subparagraph is added after the third subparagraph:"Where the buying-in price is varied as provided for in Article 55(2), the aid referred to in the second indent of the previous subparagraph shall be varied in the same manner."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 45.(3) OJ L 84, 27.3.1987, p. 1.(4) OJ L 199, 30.7.1999, p. 8.